

	

		III

		109th CONGRESS

		2d Session

		S. RES. 354

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2006

			Mr. Vitter submitted the

			 following resolution; which was referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		RESOLUTION

		Honoring the valuable contributions of

		  Catholic schools in the United States.

	

	

		Whereas Catholic schools in the United States have

			 received international acclaim for academic excellence while providing students

			 with lessons that extend far beyond the classroom;

		Whereas Catholic schools present a broad curriculum that

			 emphasizes the lifelong development of moral, intellectual, physical, and

			 social values in the young people of the United States;

		Whereas Catholic schools in the United States today

			 educate 2,420,590 students and maintain a student-to-teacher ratio of 15 to

			 1;

		Whereas the faculty members of Catholic schools teach a

			 highly diverse body of students;

		Whereas more than 27.1 percent of school children enrolled

			 in Catholic schools are minorities, and more than 13.6 percent are

			 non-Catholics;

		Whereas Catholic schools saved the United States

			 $19,000,000,000 in educational funding during fiscal year 2005;

		Whereas Catholic schools produce students strongly

			 dedicated to their faith, values, families, and communities by providing an

			 intellectually stimulating environment rich in spiritual, character, and moral

			 development; and

		Whereas in the 1972 pastoral message concerning Catholic

			 education, the National Conference of Catholic Bishops stated, Education

			 is one of the most important ways by which the Church fulfills its commitment

			 to the dignity of the person and building of community. Community is central to

			 education ministry, both as a necessary condition and an ardently desired goal.

			 The educational efforts of the Church, therefore, must be directed to forming

			 persons-in-community; for the education of the individual Christian is

			 important not only to his solitary destiny, but also the destinies of the many

			 communities in which he lives.: Now, therefore, be it

		

	

		That the Senate—

			(1)supports the

			 goals of Catholic Schools Week, an event cosponsored by the National Catholic

			 Educational Association and the United States Conference of Catholic Bishops

			 that recognizes the vital contributions of thousands of Catholic elementary and

			 secondary schools in the United States; and

			(2)congratulates

			 Catholic schools, students, parents, and teachers across the United States for

			 their ongoing contributions to education, and for the vital role they play in

			 promoting and ensuring a brighter, stronger future for this Nation.

			

